Citation Nr: 0334793	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-04 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for overuse syndrome of 
both hands, claimed as hyperesthesia of the right and left 
hands.

2.  Entitlement to service connection for amenorrhea.

3.  Entitlement to an initial evaluation higher than 20 
percent for the residuals of decompression sickness, right 
upper extremity.

4.  Entitlement to an initial compensable evaluation for the 
residuals of decompression sickness, right lower extremity.

5.  Entitlement to an initial compensable evaluation for 
hyperesthesia of the right face with oral-buccal apraxia.

6.  Entitlement to an initial evaluation higher than 10 
percent for chronic depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from March 1993 to May 
1999.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which granted service connection for the 
residuals of decompression sickness affecting the right upper 
and lower extremities as well as the right side of the 
veteran's face, granted service connection for chronic 
depression, and denied all other claims as not well-grounded.  
The veteran appealed the assignment of all initial disability 
ratings and the denial of service-connection benefits in a 
notice of disagreement submitted in February 2000.  Following 
the issuance of the statement of the case in June 2000, the 
veteran submitted correspondence in July 2000 which has been 
interpreted as her substantive appeal pursuant to 38 C.F.R. 
Section 20.202.  The veteran's substantive appeal set forth 
her contentions for appealing only those issues listed on the 
title page of this decision.  Thus, only those issues are 
before the Board on appeal.  

The veteran's claims folder is now serviced by the RO in 
Detroit, Michigan, due to the veteran's change in residence.




REMAND

The evidence of record shows that the veteran filed an 
application for VA compensation benefits the same month in 
which she was discharged from the United States Air Force.  
Her service medical records show that she suffered 
neurological consequences of decompression/compression 
testing and received an honorable discharge due to medical 
disability.  Following a series of VA examinations scheduled 
for compensation and pension purposes in June 1999, the 
veteran was diagnosed as having residual nonspecific 
encephalopathy secondary to her decompression/compression 
experience during service.  The VA examiner commented that 
her case was strange and interesting, noting that he had 
never before had an opportunity to examine an individual with 
such an experience and resulting problems.  The examiner 
opined that there was no doubt that the veteran had 
neurological deficits that were probably permanent; this 
examiner noted the veteran's slightly slurred speech and 
entire body jerks with reflex testing.  On separate 
examinations, the veteran was also found to have pain with 
extreme motion in the left shoulder possibly related to her 
decompression/compression experience and chronic depression 
as a result of physical impairment.

Based on a review of the veteran's service medical records 
and the June 1999 VA examination reports, the RO granted 
service connection for the residuals of decompression chamber 
sickness affecting the veteran's right arm, right leg and the 
right side of her face; service connection was also granted 
for chronic depression.  The RO denied the claims of service 
connection for an overuse syndrome of the hands and 
amenorrhea as not well-grounded claims.  The RO did not 
address, however, the veteran's contention that her bilateral 
hand disability and history of amenorrhea were also results 
of the decompression/compression experience during service.

The veteran submitted specific arguments in favor of her 
claims on appeal in a document received by the RO in July 
2000 and interpreted as her substantive appeal.  With this 
correspondence, the veteran submitted copies of treatment 
records from the VA medical center in Dallas, Texas dated 
from May 1999 to October 1999, a neurocognitive evaluation 
report and supporting documents dated in early 2000, and 
copies of medical literature regarding various disabilities.  
The veteran maintained that all disabilities stemmed from her 
decompression chamber sickness and subsequent treatment 
during service.

In a letter dated in February 2001, the veteran was advised 
in general terms of her rights and responsibilities under the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)] (the VCAA) which was 
signed into law in November 2000.  The veteran was told in 
that letter of the evidence needed to substantiate a claim of 
entitlement to service connection.  She was not advised of 
the specific evidence needed to show entitlement to higher 
initial disability evaluations nor of the evidence specific 
to her claims of entitlement to service connection.  Again, 
the RO did not address the veteran's contention that her hand 
disabilities and amenorrhea were related to her 
decompression/compression experience during service.  The 
veteran did, however, respond to the RO's letter by signing a 
form that stated that she had no additional medical evidence 
to submit.  

The veteran underwent additional VA examinations in August 
2001.  She was found to have no neurological disability and 
no evidence of a thyroid problem.  The examination reports do 
not reflect that any diagnostic testing was performed with 
respect to the veteran's complaints of tingling in her 
extremities, loss of use of her hands, and loss of feeling in 
her face and mouth.  There is no evidence of gynecologic 
evaluation.

As noted above, the VCAA was signed into legislation during 
the course of the veteran's appeal.  The VCAA redefined the 
obligations of VA with respect to its duty to notify a 
claimant of her rights and responsibilities in substantiating 
a claim and the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  
Additionally, judicial precedent requires that VA advise a 
claimant not only of her own responsibilities with respect to 
gathering evidence, but of VA's responsibilities in obtaining 
specific evidence on behalf of a claimant.  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the RO advised the veteran of the change in the law 
and of her rights and responsibilities under the VCAA in a 
letter dated in February 2001, this letter did not state what 
specific evidence was required to substantiate the claims on 
appeal or what specific evidence VA would obtain on behalf of 
the veteran as is required by Quartuccio, supra.  Thus, the 
notice of record is insufficient and this matter must be 
remanded in order for the RO to cure this procedural defect 
and further assist the veteran with the development of her 
claims.

Additionally, a review of the record shows that the veteran 
has continued to assert that her hand problems resulted from 
the decompression/compression experience during service, but 
none of the VA examiners have addressed this issue.  The same 
is true of the veteran's history of amenorrhea.  Furthermore, 
VA examination reports of record do not detail specific 
limitation due to physical disabilities.  The veteran has 
requested that more complete examinations be performed so 
that appropriate ratings may be assigned for her 
disabilities, including rating disabilities resulting from 
loss of function pursuant to the United States Court of 
Appeals for Veterans Claims' (Court) findings in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board agrees that the 
medical evidence of record is insufficient to properly 
evaluate the veteran's disabilities and functional capacity 
and, as such, this matter must also be remanded for further 
development.

Therefore, this matter is REMANDED for the following action:

1.	The RO must advise the veteran of her 
rights and responsibilities under the 
VCAA.  She should be advised of the 
specific evidence needed to 
substantiate all of her claims on 
appeal and given an opportunity to 
supply additional evidence and/or 
argument, identify additional evidence 
for VA to obtain, or waive her right 
to the one-year response time required 
under the VCAA.  The RO must review 
the claims file and ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the 
recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003) as 
well as 38 U.S.C.A. Sections 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  All 
new evidence and/or arguments must be 
associated with the veteran's claims 
folder.  

2.	The RO should determine if the veteran 
has received any treatment since 
October 1999 and, if she has, the RO 
should obtain any and all treatment 
records and associate them with the 
veteran's claims folder.

3.	After receipt of any additional 
evidence, the RO should schedule the 
veteran for all appropriate medical 
examinations, including peripheral 
nerve, psychiatric, and gynecological 
examination, to determine the severity 
of her disabilities and the 
possibility of service-connection for 
a bilateral hand disability and a 
history of amenorrhea.  The 
examiner(s) should perform any and all 
required clinical and diagnostic 
testing to determine the veteran's 
level of functional limitation and 
render an opinion as to the level of 
any such limitation.  The appropriate 
examiner(s) should also be 
specifically requested to render an 
opinion as to whether it is at least 
as likely as not that any diagnosed 
hand disability and/or any diagnosed 
gynecological disability is a result 
of active service and specifically a 
result of decompression/compression 
experiences and resulting illness.  
All opinions rendered should be 
supported by complete rationale.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and her representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument she desires to have 
considered in connection with her current appeal.  No action 
is required of the appellant until she is notified.



	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




